             Case:20-00325-swd           Doc #:1299 Filed: 11/23/2020               Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN


In re:                                                   Chapter 11

INTERLOGIC OUTSOURCING, INC., et al.1, Case No. 20-00325-swd

                         Debtors.                        (Jointly Administered)


 ORDER APPROVING FIRST INTERIM FEE APPLICATION OF ICE MILLER LLP
AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
 ALLOWANCE OF INTERIM COMPENSATION FOR PROFESSIONAL SERVICES
 RENDERED AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
       INCURRED FROM AUGUST 23, 2019 THROUGH AUGUST 31, 2020

         This matter is before the Court on the First Interim Fee Application Of Ice Miller LLP As

Counsel To The Official Committee Of Unsecured Creditors For Allowance Of Interim

Compensation For Professional Services Rendered And Reimbursement Of Actual And

Necessary Expenses Incurred From August 23, 2019 Through August 31, 2020 (the

“Application”). The Court, having considered the Application and the exhibits thereto, and for

good cause shown, hereby determines that the relief requested in the Motion should be granted.

Now therefore,

         IT IS ORDERED that, pursuant to 11 U.S.C. §§ 330 and 331, Federal Rules of

Bankruptcy Procedure 2014 and 2016, the local rules and guidelines of this Court, and the Order

Establishing Procedures for Interim Compensation entered March 11, 2020 (the “Interim

Compensation Procedures Order”) [Dkt. No. 894], Ice Miller LLP is hereby allowed, on an




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus
Systems, LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589);
and ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
            Case:20-00325-swd       Doc #:1299 Filed: 11/23/2020         Page 2 of 2




 interim basis, fees in the amount of $2,665,399.21 and expenses of $44,687.30 as detailed in the

 Application; and

        IT IS FURTHER ORDERED that the Debtors shall pay Ice Miller LLP the sum of

 $2,665,399.21, less amounts already paid pursuant to the Interim Compensation Procedures

 Order for the compensation period described in the Application.



                                        END OF ORDER




IT IS SO ORDERED.

Dated November 23, 2020
